          Case 2:19-cr-00115-JCC Document 75 Filed 05/26/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
                                      UNITED STATES COURT HOUSE
                                       SEATTLE, WASHINGTON 98101
                                              (206) 370-8800
                                                                                              JOHN C. COUGHENOUR
                                                                                                   United States District Judge




                                            May 26, 2020

       Dear counsel,

       As reflected in the General Orders recently issued by the Western District of Washington,

the coronavirus pandemic has substantially affected the Court’s ability to conduct in-person

proceedings. It is the considered view of most judges in the Western District of Washington that

criminal jury trials are not likely to resume prior to 2021. The Court cannot configure its

courtroom for trial to comply with the social distancing guidelines promulgated by local and

national health officials, and the Court is not confident that potential jurors will (or should)

respond to subpoenas before they are convinced that it is safe to do so. Therefore, the Court will

continue the trial dates in pending criminal matters consistent with future General Orders, which

exclude the time of such continuances under the Speedy Trial Act.

       However, the Court believes that it is important to maintain existing case schedules to the

greatest extent possible under the current circumstances. Therefore, in granting future

continuances of trial dates, the Court will keep case management dates the same absent a
showing of good cause. This will ensure that trials are efficiently resolved once in-court

proceedings are safe for the parties, counsel, and jurors.

                                               Very truly yours,




                                               A
                                               John C. Coughenour
                                               United States District Judge
                                               Western District of Washington
